EXHIBIT 21.1 1.Green Acquisition, Inc. 2.Triboro Acquisition, Inc. 3.Jamaica Acquisition, Inc. 4.GTJ Co., Inc. 5.GTJ Rate Cap LLC 6.Green Bus Holding Corp. 7.Jamaica Buses Holding Corp. 8.Triboro Coach Holding Corp. 9.49-19 Rockaway Beach Boulevard, LLC 10. 165-25 147th Avenue, LLC 11. 114-15 Guy Brewer Boulevard, LLC 12. 85-01 24th Avenue, LLC 13. 23-85 87th Street, LLC 14. 612 Wortman Avenue, LLC 15. Varsity Transit, Inc. 16. Varsity Charter Corp. 17. The Bus Depot, Inc. 18. MetroClean Express Corp. 19. Metroclean Express of New Jersey, Inc. 20. Shelter Express Corp. 21. Shelter Electric Maintenance Corp. 22. ShelterCLEAN, Inc. 23. ShelterClean of Arizona, Inc. 24. Transit Facility Management Corp. 25. Transit Facility Claims Corp. 26. Transit Alliance Insurance Co. Ltd. 27. A Very Limited Sticky Situation 28. Farms Springs Road, LLC 29. Shelter Electric Acquisition Subsidiary, LLC 30. ShelterCLEAN of SF, LLC 31. Shelter Parking Corp. 32. Shelter Parking Management, LLC 33. Shelter Parking Brevard, LLC 34. Shelter Parking Regency, LLC
